 


110 HR 6773 IH: To amend the Internal Revenue Code of 1986 to provide a tax credit to consumers based on fuel economy.
U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6773 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2008 
Mr. Childers introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a tax credit to consumers based on fuel economy. 
 
 
1.Fuel economy tax credit 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25E the following new section: 
 
25E.Fuel economy tax credit 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the product of— 
(1)$100, multiplied by 
(2)each mile per gallon (or portion thereof) for which the mile per gallon highway rating of a qualified vehicle placed in service by the taxpayer during the taxable year exceeds the CAFE standard applicable to such vehicle. 
(b)Limitations 
(1)Limitation based on fuel efficiencyIn the case of any vehicle for which the mile per gallon highway rating exceeds 50 miles per gallon, paragraph (2) shall be applied by treating the the mile per gallon highway rating of such vehicle as 50 miles per gallon. 
(2)Limitation based on adjusted gross incomeThe amount of the credit allowed by subsection (a) (determined without regard to this subsection) shall be reduced (but not below zero) by 5 percent for each $1,000 (or fraction thereof) by which the taxpayer’s adjusted gross income exceeds $150,000.  
(c)DefinitionsFor purposes of this section— 
(1)Highway rating of qualified vehicleThe highway rating of a qualified vehicle shall be the rating determined by the Secretary of Transportation for such vehicle.  
(2)Qualified vehicleThe term qualified vehicle means a motor vehicle which is a passenger automobile or a light truck— 
(A)the original use of which commences with the taxpayer,  
(B)which is acquired for use or lease by the taxpayer and not for resale, and  
(C)which is made by a manufacturer. 
(3)CAFE standardThe term CAFE standard means the average fuel economy level established under chapter 329 of title 49, United States Code.  
(4)Motor vehicleThe term motor vehicle has the meaning given such term by section 30(c)(2).  
(5)Other termsThe terms passenger automobile, light truck, and “manufacturer” have the meanings given such terms in regulations prescribed by the Administrator of the Environmental Protection Agency for purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521 et seq.). 
(d)Special rules 
(1)Reduction in basisFor purposes of this subtitle, the basis of any property for which a credit is allowable under subsection (a) shall be reduced by the amount of such credit so allowed (determined without regard to subsection (g)). 
(2)No double benefitThe amount of any deduction or other credit allowable under this chapter for the taxable year with respect to any vehicle shall be reduced by the amount of credit allowed under subsection (a) for such vehicle for the taxable year.  
(3)Property used outside United States, etc., not qualifiedNo credit shall be allowable under subsection (a) with respect to any property referred to in section 50(b)(1) or with respect to the portion of the cost of any property taken into account under section 179. 
(4)RecaptureThe Secretary shall, by regulations, provide for recapturing the benefit of any credit allowable under subsection (a) with respect to any property which ceases to be property eligible for such credit (including recapture in the case of a lease period of less than the economic life of a vehicle). 
(5)Election to not take creditNo credit shall be allowed under subsection (a) for any vehicle if the taxpayer elects to not have this section apply to such vehicle.. 
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item: 
 

Sec. 25E. Fuel economy tax credit. .  
(c)Termination of alternative motor vehicle creditSubsection (j) of section 30B of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(j)TerminationThis section shall not apply to any property purchased after the date of the enactment of this subsection.. 
(d)Effective dateThe amendments made by this section shall apply to vehicles placed in service after the date of the enactment of this Act in taxable years ending after such date.  
 
